NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MARCUS L. WILLIAMS,
Plain,tiff-Appellan,t,
V.
UNITED STATES,
Defendan.t-Appellee.
2011-5098
Appea1 from the United StateS C0urt of Federa1
Claims in case n0. 05-CV-1123, Judge Char1es F. LettoW.
ON MOTION
0 R D E R
Marcus L. Wi1]iams moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

WILLIAMS V. US 2
FOR THE CoURT
 2 2  /s/ Jan Horba1__\;
Date J an H0rbaly
Clerk
cc: Marcus L. Wi1liams
s21
Dawn S. C0nrad, Esq. F|LE|]
U.S.CUURTO FOR
THE FEDEIi:A?_P(§iiIE£I|iJS!T
JUN 22 2011
JAN H9RBALY
CLEH(